DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/669,496 08/04/2017 PAT 10595849, which is a CON of 13/486,584 06/01/2012 PAT 9757112, which is a CON of 12/102,260 04/14/2008 PAT 8202295, which is a CIP of 11/778,951 07/17/2007 ABN, which has PRO 60/832,289 07/20/2006 and has PRO 60/832,253 07/20/2006 and has PRO 60/832,035 07/20/2006 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Rule on 06/02/2022.

The application has been amended as follows: 
Claims 3-4 and 6-13 cancelled.
In claim 1, line 9, added “and grooves in the body outer surface aligned with ends of the transverse openings, the grooves extending from the transverse openings to a top surface of the anchor body;” after “surface;”.
Allowable Subject Matter
Claims 1-2 and 5 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a tissue anchor comprises an anchor body inner surface having threads, an anchor plug that received within the anchor body and have threads that threadingly engage with the threads of the body inner surface, and grooves that aligned to the ends of the transverse openings and extends from the transverse opening to the top surface of the anchor body.
The prior art US 254,473 to J. Gates discloses a rope clamp that comprises a base portion with external threads and inner surface having threads, a binding screw that threadingly engage with the inner surface threads of the base portion to clamp a rope that extending through the opposed transverse openings from the base portion, US 5,957,953 to DiPoto et al. discloses expandable suture anchor having a threaded anchor body with inner surface threads that threadingly engage with threads on a plug that configured to insert within the anchor body, grooves that extends from the opposed transverse opening to the top surface of the anchor body, however, the plug is not for securing the suture against the inner bottom surface of the anchor body but to expand the anchor body so that the outer threads of the anchor body can securely engaging the bone and secure the anchor body to the bone, US 7,938,847 to Fanton et al. discloses ring cinch assembly to attach bone to tissue having anchor body and plug, however, this is more like a pressed fit or friction fit plug to the anchor body, not threadingly engagement between the anchor body and the plug, US 2007/0005068 to Sklar discloses knotless suture anchor having anchor body with both outer threads and inner threads for threadingly engage the threads from the plug, however, there is no opposed transverse opening for suture to extend through and no grooves as claimed. These prior arts taken alone or in combination do not anticipate the applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771